Decree of the Surrogate’s Court of Kings county of October 6, 1932, in so far as it dismisses appellant’s demand against the surety for $3,060 and interest, and in so far as it surcharges appellant in that sum, reversed on the law and the facts, with costs to appellant, payable by the surety, and a decree is directed providing that the surety pay to the appellant the sum of $3,060, with interest from April 8, 1929, and that the surcharge of the appellant be deleted. The payment to the surety was not made under a mistake of law, but a mistake of fact on the part of appellant, induced by undue influence on the part of the surety. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.